DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Antoinette F. Konski on 01/07/2021.
The application has been amended as follows: 
Claim 16 at line 3 should add the words in a subject after the phrase mediated by IL-17. 

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 01/07/20201 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest treating chronic obstructive pulmonary disease, obliterative bronchitis, or asthma by providing to a patient by inhalation, 17-OHPC in an amount from 0.03mg/L to 0.3mg/L with budesonide at 0.2g/L. The combination of the 17-OHPC and budesonide results in a synergistic decrease of IL-17 levels as demonstrated in Tables 1-2. 
Accordingly, claims 1-2, 7-10, 15-16, 18, and 23 are allowable. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SARAH ALAWADI/Primary Examiner, Art Unit 1619